EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Aubert on 7 May 2021 and subsequent email communication (attached).

Pursuant to MPEP 606.01, the title has been changed to read:
--WORKLOAD EXECUTION IN A DISTRIBUTED COMPUTING INFRASTRUCTURE ON CANDIDATE NODES IDENTIFIED THROUGH PLURAL TEST DEPLOYMENTS---

Please replace the previous version of the claims with the following:
1. (Currently amended) A computer-implemented method utilizing a plurality of test deployments for executing a job workload in a distributed computing infrastructure comprising a broker node and a plurality of work nodes from a plurality of cloud service providers, the job workload having an execution requirement related to computing resources of the plurality of work nodes, the method
performing a first test deployment, comprising:
receiving a first test workload, the first test workload having assigned the execution requirement of the job workload
querying a cloud service provider registry to identify a set of eligible work nodes from the plurality of cloud service providers; 
matching three or more work nodes from the set of eligible work nodes based, at least in part, on the execution requirement and a plurality of service specifications of the set of eligible work nodes; 
 three or more work nodes; 
providing the first test workload to the test node; 
instructing the test node to execute the first test workload a plurality of times using the computing resource and observe a plurality of test metrics quantifying responses of the test node to a status of a computing resource of the test node with respect to the execution requirement during the plurality of executions of the first test workload[[;]] by: 
instructing the test node to vary [[a]] the status of [[a]] the computing resource of the test node, execute the first test workload using the varied status
in response to each execution of the first test workload by the test node: 
receiving a test metric, the test metric quantifying a response of the test node to the status of the computing resource with respect to the execution requirement during the execution[[,]];
the method further comprising, by the broker node, in response to performing the first test deployment: 
creating a measuring workload, the measuring workload having assigned the execution requirement, and wherein the measuring workload is derived from the job workload to reflect the resource consumption conditions of the job workload while exhibiting a substantially smaller computing resource consumption than the job workload, 
selecting a first and a second candidate node out of the three or more work nodes other than the test node, 
performing a second test deployment with a second test workload being the measuring workload, a specification of the first candidate node, and measuring a plurality of first metric values, based on the plurality of test metrics, from performance of the second test deployment, 
performing a third test deployment with a third test workload being the measuring workload, a specification of the second candidate node, and measuring a plurality of second s, based on the plurality of test metrics, from performance of the third test deployment, 
determining a cost impact function of the plurality of test metrics, 
determining a first total cost function from the plurality of first metric values and the cost impact function, and 
determining a second total cost function from the plurality of second metric values and the cost impact function, 
determining a first minimum of the first total cost function and a second minimum of the second total cost function, 
based on the first minimum and the second minimum, selecting one of the first candidate node and the second candidate node as an executing node for executing a job workload that minimizes a cost, and 
causing the executing node to execute the job workload.

2.	(Currently amended)  The method of claim 1, wherein the first total cost function comprising a sum of a first spending function for a computing resource of the first candidate node and a first combination function corresponding to a combination of the plurality of first metric values with the cost impact function, the second total cost function comprising a sum of a second spending function for the computing resource of the second candidate node and a second combination function corresponding to a combination of the plurality of second metric values with the cost impact function.

3.	(Currently amended)  The method of claim 1, wherein,  plurality of first metric values and determining the first total cost function from the first continuous metric and the cost impact function, and the determination of the second total cost function comprises determining a second continuous metric interpolating the plurality of second metric values and determining the second total cost function from the second continuous metric and the cost impact function.

4.	(Previously presented)  The method of claim 1, wherein the execution requirement comprises a binary condition, the cost impact function comprises a compliance constant representing a first case that the binary condition is observed and a noncompliance constant representing a second case that the binary condition is not observed.

5.	(Previously presented)  The method of claim 4, wherein, the binary condition is compulsory, the compliance constant is set to a finite value and the noncompliance constant is set to a value representing positive infinity.

6.	(Previously presented)  The method of claim 4, wherein:
the execution requirement further comprises a continuously variable criterion; 
the first and second total cost functions are respectively determined as first and second compliant total cost functions for the first case that the binary condition is observed and as first and second noncompliant total cost functions for the second case that the binary condition is not observed; 
the first minimum and the second minimum being respectively determined as first and second compliant minima of the first and second compliant total cost functions and as first and second noncompliant minima of the first and second noncompliant total cost functions; 
the selection of the executing node being based on the first and second compliant minima or the first and second noncompliant minima.

7.	(Previously presented)  The method of claim 1, the execution requirement being taken from a group of execution requirements, each execution requirement being related to the computing resource, the method further comprising repeating, for each execution requirement in the group of execution requirements, creation of the measuring workload, the performance of the second test deployment with the test node being the first candidate node, the performance of the third test deployment with the test 

8.	(Currently amended)  The method of claim 1, further comprising, during the execution of the job workload, repeating the second test deployment with the test workload being the measuring workload, a specification of the first candidate node, and measuring a plurality of updated first metric values corresponding to quantifying a response of the first candidate node to the status of the computing resource during the execution of the measuring workload on the first candidate node. 

9.	(Currently amended)  The method of claim 8, further comprising:
repeating, during the execution of the job workload, the third test deployment with the test workload being the measuring workload, a specification of the second candidate node, and measuring a plurality of updated second metric values corresponding to quantifying a response of the second candidate node to the status of the computing resource during the execution of the measuring workload on the second candidate node;
determining an updated first total cost function from the plurality of updated first metric values and the cost impact function, and determining an updated second total cost function from the plurality of updated second metric values and the cost impact function;
determining an updated first minimum of the updated first total cost function and an updated second minimum of the updated second total cost function;
based on the updated first minimum and the updated second minimum, selecting one of the first candidate node and the second candidate node as an updated executing node for executing the job workload; and


10.	(Currently amended) The method of claim 9, wherein:
the determination of the first and second total cost functions, the determination of the updated first and second minima and the selection of the updated executing node being performed only in case that at least one of the following is true: (i) the plurality of updated first metric values differ from the plurality of first metric values, (ii) the plurality of updated second metric values differ from the plurality of second metric values, and (iii) the execution requirement differs from the execution requirement used during the test deployment with the metric being the first or second metric.

11.	(Original)  The method of claim 9, further comprising querying an owner of the job workload for an approval for the relocation, the relocation being performed only in response to receiving the approval.

12.	(Currently amended)  The method of claim 9, wherein the infrastructure further comprises a load balancing node, execution of the job workload by the executing node being performed as a former instance, the relocation comprising causing the executing node to provision a new instance of the job workload, causing the executing node to halt execution of a previous instance, migrating one or more artifacts of the job workload from the executing node to the updated executing node, causing the updated executing node to register the new instance at the load balancing node, causing the updated executing node to execute the new instance, causing the load balancing node to deregister the former instance, and causing the executing node to destroy the former instance.

13.	(Currently amended)  The method of claim 1, wherein the execution requirement comprises a compulsory condition, the selection of the first and the second candidate node further comprising preventing the selection of a given work node as the first or the second candidate in case the given work node is unsupportive of the compulsory condition.

 comprises two or more binary security and/or compliance conditions, the selection of the executing node comprising determining a compliance counter for each of the first and the second candidate node, the compliance counter for a given candidate node comprising a quantity of the security and/or compliance conditions which can be fulfilled by the given candidate node, the selection of the executing node further comprising selecting the given candidate node if the compliance counter is largest and the respective first or second minimum of the given candidate node is less than or equal to a predefined total cost threshold value.

15.	(Original)  The method of claim 1, further comprising receiving failure notifications related to the executing node, determining a first correlation metric from the failure notifications received within a predetermined time window, and in case the first correlation metric lies within a predetermined first correlation range, determining out of the two or more work nodes a first group of safe work nodes from which no correlated failure notification was received, selecting a first safe executing node from the first group of safe work nodes, and relocating the job workload to the first safe executing node.

16.	(Currently amended)  The method of claim 15, the selection of the first safe executing node comprising, for each safe work node in the first group of safe work nodes, performing an additional test deployment with the test workload being the measuring workload, a specification of the safe work node, and measuring a plurality of third metric values; determining a third total cost function from the plurality of third metric values and the cost impact function; and determining a third minimum of the third total cost function, the selection of the first safe executing node further comprising selecting a given safe work node out of the first group of safe work nodes as the first safe executing node if the third minimum is smallest.

17.	(Original)  The method of claim 1, further comprising receiving a hazard forecast, determining a second correlation metric between the hazard forecast and each of the work nodes, and in case the second correlation metric between the hazard forecast and the executing node lies within a 

18.	(Currently amended)  The method of claim 17, the selection of the second safe executing node comprising, for each safe work node in the second group of safe work nodes, performing an additional test deployment with the test workload being the measuring workload, a specification of the safe work node, and measuring a plurality of fourth metric values; determining a fourth total cost function from the plurality of fourth metric values and the cost impact function; and determining a fourth minimum of the fourth total cost function, the selection of the second safe executing node further comprising selecting a given safe work node out of the second group of safe work nodes as the second safe executing node if the fourth minimum is smallest.

19.	(Currently amended)  The method of claim 1, wherein the selection of the executing node comprises selecting the first candidate node where the first minimum is less than or equal to the second minimum, and selecting the second candidate node where the first minimum is greater than the second minimum.

20.	(Currently amended)  The method of claim 1, wherein the test metric comprises one or more of the following: a processing time or rate of the execution of the test workload by the test node; a response time or rate of the test node during the execution of the test workload; an availability figure of the test node during the execution of the test workload; a service figure descriptive of a service level fulfilled by the test node during the execution of the test workload; a binary status of fulfillment of a security, compliance, or service condition by the test node during the execution of the test workload; a disaster recovery time or rate of the test node; and a price charged for a service used or implemented by the test node for the execution of the test workload.

 comprises a cloud computing environment, the execution of the job workload being provided as a service in the cloud computing environment, the method being implemented as a function of a management layer of the cloud computing environment.

22.	(Original)  The method of claim 1, the first and the second candidate node being operated by different service providers of the service.

23.	(Currently amended)  A computer program product, in particular a computer readable storage medium, the computer program product carrying computer-executable instructions for execution by a processor controlling an apparatus, wherein execution of the instructions causes the processor to perform a method utilizing a plurality of test deployments for executing a job workload in a distributed computing infrastructure comprising a broker node and a plurality of work nodes from a plurality of service providers, the job workload having an execution requirement related to computing resources of the plurality of work nodes, the method
performing a first test deployment, comprising:
receiving a first test workload, the first test workload having assigned the execution requirement of the job workload
querying a cloud service provider registry to identify a set of eligible work nodes from the plurality of cloud service providers;
matching three or more work nodes from the set of eligible work nodes based, at least in part, on the execution requirement and a plurality of service specifications of the set of eligible work nodes;
receiving a specification of a test node out of the three or more work nodes;
providing the first test workload to the test node;
 first test workload a plurality of times using the computing resource and observe a plurality of test metrics quantifying responses of the test node to a status of a computing resource of the test node with respect to the execution requirement during the plurality of executions of the first test workload[[;]] by:
instructing the test node to vary [[a]] the status of [[a]] the computing resource of the test node, execute the first test workload using the varied status 
in response to each execution of the test workload by the test node:
receiving a test metric, the test metric quantifying a response of the test node to the status of the computing resource with respect to the execution requirement during the execution[[,]];
the method further comprising, by the broker node, in response to performing the first test deployment:
creating a measuring workload, the measuring workload having assigned the execution requirement and wherein the measuring workload is derived from the job workload to reflect the resource consumption conditions of the job workload while exhibiting a substantially smaller computing resource consumption than the job workload,
selecting a first and a second candidate node out of the three or more work nodes other than the test node,
performing a second test deployment with a second test workload being the measuring workload, a specification of the first candidate node, and measuring a plurality of first metric values, based on the plurality of test metrics, from performance of the second test deployment,
performing a third test deployment with a third test workload being the measuring workload, a specification of the second candidate node, and measuring a plurality of second metric values, based on the plurality of test metrics, from performance of the third test deployment,
 plurality of test metrics,
determining a first total cost function from the plurality of first metric values and the cost impact function, and determining a second total cost function from the plurality of second metric values and the cost impact function,
determining a first minimum of the first total cost function and a second minimum of the second total cost function,
based on the first minimum and the second minimum, selecting one of the first candidate node and the second candidate node as an executing node for executing a job workload that minimizes a cost, and
causing the executing node to execute the job workload.

24.	(Currently amended)  A computer system for performing a method utilizing a plurality of test deployments for executing a job workload in a distributed computing infrastructure comprising a broker node and a plurality of work nodes from a plurality of cloud service providers, the job workload having an execution requirement related to computing resources of the plurality of work nodes, the system comprising:
a processor set; and
a computer readable storage medium;
wherein[[:]] the processor set is structured, located, connected and/or programmed to run program instructions stored on the computer readable storage medium; and the program instructions include instructions programmed to perform the method comprising:
receiving a first test workload, the first test workload having assigned the execution requirement of the job workload
querying a cloud service provider registry to identify a set of eligible work nodes from the plurality of cloud service providers; 
 three or more work nodes from the set of eligible work nodes based, at least in part, on the execution requirement and a plurality of service specifications of the set of eligible work nodes; 
receiving a specification of a test node out of the three or more work nodes; 
providing the first test workload to the test node; 
instructing the test node to execute the first test workload a plurality of times using the computing resource and observe a plurality of test metrics quantifying responses of the test node to a status of a computing resource of the test node with respect to the execution requirement during the plurality of executions of the first test workload[[;]] by: 
instructing the test node to vary [[a]] the status of [[a]] the computing resource of the test node, execute the first test workload using the varied status
in response to each execution of the first test workload by the test node: 
receiving a test metric, the test metric quantifying a response of the test node to the status of the computing resource with respect to the execution requirement during the execution[[,]];
the method further comprising, by the broker node, in response to performing the first test deployment: 
creating a measuring workload, the measuring workload having assigned the execution requirement, and wherein the measuring workload is derived from the job workload to reflect the resource consumption conditions of the job workload while exhibiting a substantially smaller computing resource consumption than the job workload, 
selecting a first and a second candidate node out of the three or more work nodes other than the test node, 
performing a second test deployment with a second test workload being the measuring workload, a specification of the first candidate node, and measuring a plurality of first metric values, based on the plurality of test metrics, from performance of the second test deployment, 
 and measuring a plurality of second metric values, based on the plurality of test metrics, from performance of the third test deployment, 
determining a cost impact function of the plurality of test metrics, 
determining a first total cost function from the plurality of first metric values and the cost impact function, and 
determining a second total cost function from the plurality of second metric values and the cost impact function, 
determining a first minimum of the first total cost function and a second minimum of the second total cost function, 
based on the first minimum and the second minimum, selecting one of the first candidate node and the second candidate node as an executing node for executing a job workload that minimizes a cost, and 
causing the executing node to execute the job workload.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kirschnick et al. Pub. No.: US 2010/0198960 A1 discloses a method for hosting services in a high quality, cost effective manner using automated test execution that receives a test description, identifies infrastructure configurations to be tested, receives performance data related to performance of the test infrastructure under load, and performs additional test executions for different combinations of resources.
Labat et al. Pub. No.: US 2012/0284067 A1 discloses determining total revenue, and calculating child component revenues by applying a weight vector to the total revenue.
Li et al. Pub. No.: US 2011/0078303 A1 discloses a load balancing module that receives a request, and selects a specific server to receive the request based on system performance per dollar which includes dividing a response time by a cost and determining the server that is the lowest.

However, none of the prior art alone or in combination anticipates or renders obvious the combination of limitations set forth in the independent claims, including utilizing a plurality of test deployments in a method to execute a job workload, comprising performing a first test deployment that measures metrics in response to varying statuses of resources associated with a test node, and subsequently performing two additional test deployments using a measuring workload that has a small resource consumption, in order to determine cost functions that are used to determine a node having a minimal cost. Since none of the prior art alone or in combination anticipates or renders obvious the combination of limitations set forth in the independent claims, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MICHAEL W AYERS/             Examiner, Art Unit 2195